674, 677, 818 P.2d 849, 851 (1991) (holding that this court has the
                discretion whether to consider a writ petition). Accordingly, we
                            ORDER the petition DENIED.



                                                                      at—C,6Thr
                                                            Parraguirre



                                                            Douglas




                cc:   Hon. Joseph Hardy, Jr., District Judge
                      Boyack Orme & Taylor
                      Law Office of Corey B. Beck, P.C.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                          2
(0) 1947A